       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 1 of 35



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  MARK VOELKER,
                                                   CV 18–172–M–DLC
                      Plaintiff,

        vs.                                         ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                      Defendant.


      Before the Court are Plaintiff Mark Voelker’s (“Mr. Voelker”) first (Doc.

56) and second (Doc. 58) motions to compel discovery. The Court finds a hearing

on the motions unnecessary. For the reasons stated herein, Mr. Voelker’s first

motion to compel discovery (Doc. 56) is granted in part and denied in part and the

Court will order an in camera review of the documents identified in his second

motion to compel (Doc. 58).

                                   BACKGROUND

      Mr. Voelker worked for BNSF Railway Company (“BNSF”) from April

1997 until his termination on April 5, 2017. (Docs. 16 at 2.) Mr. Voelker has filed

suit against BNSF asserting claims for: (1) violation of the Federal Rail Safety Act,

codified at 49 U.S.C. § 20109(b); (2) violation of 45 U.S.C. § 60; (3) violation of


                                          1
        Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 2 of 35



Montana Code Annotated § 39-2-703; (4) negligent infliction of emotional

distress; and (5) intentional infliction of emotional distress. (Doc. 8.) During this

litigation, Mr. Voelker has served various discovery requests on BNSF for which

he now moves to compel responses. (Doc. 57.) In addition, Mr. Voelker seeks to

compel production of several emails identified in a privilege log generated by

BNSF and produced in redacted form. (Doc. 59.)

      In adjudicating Mr. Voelker’s motions to compel (Docs. 56; 58), the Court

pays particular attention to his Federal Rail Safety Act claim. See Jones v. BNSF

Ry. Co., 2019 WL 6728429, *3 (D. Mont. 2019) (CV 18–146–M–DLC); Brewer v.

BNSF Ry. Co., 2016 WL 11695454, *2 (D. Mont. 2016) (CV 14–65–GF–BMM–

JTJ). Specifically, Mr. Voelker alleges that he was subjected to adverse action by

BNSF because of his engagement in a variety of protected activities. (Doc. 8 at 8–

15.) In general, the Federal Rail Safety Act protects covered employees from

retaliation on the basis that they engaged in certain protected activities. 49 U.S.C.

§ 20109(a), (b).

      As previously noted by this Court, “’[a] claim for unlawful retaliation under

the FRSA has two stages: the prima facie stage, see 49 U.S.C. § 42121(b)(2)(B)(i)–

(iii); 29 C.F.R. § 1982.104(e), and the substantive stage, see 49 U.S.C.

§ 42121(b)(2)(B)(iii)–(iv); 29 C.F.R. § 1982.109(a)–(b).’ Rookaird v. BNSF Ry.




                                          2
        Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 3 of 35



Co., 908 F.3d 451, 459 (9th Cir. 2018). Each stage requires application of a

burden-shifting framework.” Jones, 2019 WL 6728429 at * 1.

      At the prima facie stage, Mr. Volker must establish that

      (i) he engaged in a protected activity (or . . . was perceived to have
      engaged or to be about to engage in protected activity);

      (ii) BNSF knew or suspected that he engaged in the protected activity
      (or . . . perceived the employee to have engaged or to be about to engage
      in protected activity);

      (iii) he suffered an adverse action; and

      (iv) The circumstances were sufficient to raise the inference that the
      protected activity (or perception thereof) was a contributing factor in
      the adverse action.

29 C.F.R. § 1982.104. If successful, BNSF can defeat his prima facie case by

“demonstrat[ing], by clear and convincing evidence, that [it] would have taken the

same unfavorable personnel action in the absence of [the protected activity].” 49

U.S.C. § 42121(b)(2)(B)(ii).

      At the substantive stage, Mr. Voelker must prove by a preponderance of the

evidence that his engagement in a protected activity was a contributing factor in

bringing about the unfavorable personnel action of which he complains. Rookaird,

908 F.3d at 460 (internal citations omitted). “Then—like at the prima facie

stage—[BNSF] can defeat the retaliation claim ‘if [it] demonstrates by clear and

convincing evidence that [it] would have taken the same unfavorable personnel

action in the absence of [the protected activity].” Id.
                                          3
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 4 of 35



      As this Court has previously found, the “contributing factor” requirement of

both stages of an FRSA claim is particularly important to the resolution of

discovery disputes. Jones, 2019 WL 6728429 at *2. Contributing factors include

“any factor, which alone or in connection with other factors, tends to affect in any

way the outcome of the decision.” Rookaird, 908 F.3d at 461 (quoting Gunderson

v. BNSF Ry. Co., 850 F.3d 962, 969 (8th Cir. 2017)). Critically, Mr. Voelker can

successfully establish the existence of a contributing factor through circumstantial

evidence. See Id. at 461–62; see also Araujo v. N.J. Transit Rail Ops., Inc., 708

F.3d 152, 160–61 (3d Cir. 2013). Given this legal framework, the Court is mindful

that broad sweeping discovery is often necessary to establish an FRSA claim and is

hesitant to render the claim unsuccessful by virtue of its undue constraint of the

discovery process.

                                 LEGAL STANDARD

      This Court enjoys “wide latitude in controlling discovery” and resolving

disputes that arise during the discovery process. United States v. Kitsap Physicians

Serv., 314 F.3d 995, 1000 (9th Cir. 2002); see also Childress v. Darby Lumber,

Inc., 357 F.3d 1000, 1009 (9th Cir. 2004). The scope of discovery extends to all:

      nonprivileged matter that is relevant to any party’s claim or defense
      and proportional to the needs of the case, considering the importance
      of the issues at stake in the action, the amount in controversy, the
      parties’ relative access to relevant information, the parties’ resources,
      the importance of the discovery in resolving the issues, and whether


                                          4
          Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 5 of 35



      the burden or expense of the proposed discovery outweighs its likely
      benefit.

Fed. R. Civ. P. 26(b)(1). Relevancy, for the purposes of discovery, is

construed broadly and encompasses “any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or

may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978).

      This Court has previously construed relevancy as any information that

“might reasonably assist a party in evaluating the case, preparing for trial, or

facilitating settlement.” Cintron v. Title Fin. Corp., 2018 WL 6605901, 1

(D. Mont. 2018) (CV 17–108–M–DLC). Indeed, “[t]he Court takes an

expansive view regarding relevance for purposes of discovery. At risk of

stating the obvious, subject matter or documents may be relevant . . . for

purposes of discovery, but will not meet the more stringent standard of

relevance to constitute admissible evidence at trial.” Id.

      A party may move to compel disclosure when it is unable to access

information through its discovery requests. Fed. R. Civ. P. 37(a)(3)(B).

“The moving party bears the burden of showing that the discovery sought is

‘relevant’ as defined above, and the party resisting discovery bears the

burden of showing that nondisclosure is appropriate.” Jones, 2019 WL

6728429 at *3.
                                           5
        Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 6 of 35



                                     DISCUSSION

      This Order addresses both of Mr. Voelker’s pending discovery motions

(Docs. 56; 58) in turn, keeping in mind the requirements of a successful FRSA

claim and the guiding discovery standards.

      I.     Mr. Voelker’s First Motion to Compel (Doc. 56).

      In his first motion, Mr. Voelker seeks to compel responses to requests

related to: (1) comparators; (2) EPTS, TSS, and LINQS; (3) BNSF’s management

compensation and bonus structures; (4) BNSF’s PEPA policy and PEPA review

board; and (5) BNSF’s former General Manger of the Montana Division, Daniel

Fransen. (Doc. 57 at 9–19, 23–30.) Additionally, Mr. Voelker seeks to compel

responses to several miscellaneous discovery requests modeled after those

approved of by the Court in Jones and the designation of proper deponents for

several topics identified in his 30(b)(6) notice. (Id. at 19–22, 31–35.)

             A.     Comparators.

      Mr. Voelker’s motion to compel discovery on comparators stems from two

requests. (Doc. 57 at 9–11.) First, his fifth interrogatory states:

      Please identify by name, address, position of employment, date of
      incident, and document, every circumstance in which a BNSF
      employee has disseminated a LINQ report or LINQ information
      similar to that produced at YJB-VOELKER (WB) – 57-63 to
      person(s) or entities outside of BNSF from 2015 to present, and state
      whether or not the employee was disciplined for the action.

(Doc. 57-2 at 6.) BNSF responded by stating:
                                           6
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 7 of 35



      BNSF objects to this request on the grounds that it is overly broad and
      unduly burdensome in that it would require BNSF to inquire of all
      BNSF’s 42,000+ employees if he/she had ever disseminated a LINQ
      report or LINQ information to any person or entity outside of BNSF
      for the time period 2015 to present. BNSF also objects to this request
      on the grounds that it is not relevant or proportional to the needs the
      needs (sic) of the case. The relevant issue in this case is not whether
      the LINQ report is or has ever been provided to a person or entity
      outside of BNSF for valid business purposes or as otherwise
      authorized, but whether such an action was taken without prior
      authorization.

(Id. at 6–7.) Second, his fourteenth request for production states:

      Please provide copies of each and every BNSF audit or analysis of
      BNSF waiver, alternative handling, leniency, discipline or no
      discipline for each employee notified of possible rule violation for
      each and every rule that Plaintiff was charged of violating relating to
      this litigation from 2012 to present.

(Id. at 28–29.) BNSF’s response states:

      BNSF objects to this request as overly broad, unduly burdensome,
      irrelevant, and not proportional to the needs of the case as it seeks
      materials not relevant to any party’s claim or defense and seeks
      information on employee discipline for a seven-year time period
      without limit to a particular division, terminal location, or decision
      maker. Appropriate comparators would be employees who are
      similarly situated in all relevant respects to Plaintiffs circumstances.
      Employees are similarly situated when they dealt with the same
      supervisor, were subject to the same standards, and engaged in the
      same conduct without any mitigating or distinguishing circumstances.
      Moreover, the request seeks information regarding alternative
      handling, a process that Plaintiff was ineligible for at the time he was
      charged with rules violations as alleged in his complaint. See notices
      of investigation previously produced at BNSF1008. See also objects
      to this request as seeking information protected by the attorney-client
      privilege and work product doctrine. Pursuant to Rule 26(b)(5),
      F.R.Civ.P., BNSF asserts as privileged and confidential all
      documents, records, or other communications by and between in-
                                          7
         Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 8 of 35



        house counsel and any management official either requesting or
        seeking legal advice or containing the mental impressions of a party.

        Finally, BNSF objects to the extent this request calls for confidential
        employee discipline information for persons not a party to this
        litigation. The identities of these individuals is protected pursuant to
        their constitutional right to privacy.

        Upon request, Defendant is willing to meet and confer regarding its
        response to this document demand to limit it to a reasonable search.

(Id. at 29–30.) Besides objections, BNSF has apparently not otherwise responded

to these requests. The Court finds the issue of comparator data old and tired (as

should parties’ counsel). This discovery issue has been litigated in similar cases

time and time again. See Jones, 2019 WL 6728429, *4 (collecting prior cases).

The Court agrees, as it has in the past, that “the plaintiff is entitled to much of what

he requests.” Id.

        Mr. Voelker argues that his fifth interrogatory is relevant to the issue of

whether he has been subjected to disparate treatment by BNSF in relation to other

employees who have disseminated LINQ information outside of BNSF. (Doc. 57

at 9). If so, Mr. Voelker argues such disparate treatment would establish

circumstantial evidence of intentional retaliation in support of his FRSA claim.

(Id.) In addition to its objections, BNSF asserts it simply cannot ascertain whether

or to what extent thousands of BNSF employees across the country have

disseminated LINQ reports or information to entities outside of BNSF. (Doc. 62 at

8–9.)
                                            8
        Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 9 of 35



      The Court finds that Mr. Voelker’s fifth interrogatory is relevant,

proportional, and seeks information he is entitled to receive. Consistent with this

Court’s prior rulings, it additionally finds that Mr. Voelker’s fifth interrogatory is

appropriately limited in time. See Jones, 2019 WL 6728429 at *4. Because the

events of which Mr. Voelker complains allegedly arose in 2015, the Court finds

that comparator data from 2015 to the present is a sufficiently narrow timeframe.

(See generally Doc. 8.) To the extent, BNSF argues it cannot uncover much of

what Mr. Voelker seeks in this interrogatory at issue, the Court trusts it will

undertake a good-faith effort to acquire any and all responsive information. The

Court is also mindful that BNSF cannot provide information it does not have.

Accordingly, the Court grants Mr. Voelker’s motion to compel on this issue. It is

ordered that BNSF shall respond to Mr. Voelker’s fifth interrogatory.

      With respect to Mr. Voelker’s fourteenth request for production, he argues

that the existence (or non-existence) of any such audits is relevant to his claim that

BNSF engaged in mismanagement violative of Montana Code Annotated § 39-2-

703. (Doc. 57 at 10–11.) Additionally, Mr. Voelker asserts that the request for

production at issue could reveal documents illustrating BNSF’s inconsistent

application of employee conduct regulations, thus further supporting his claims

involving mismanagement and disparate treatment. (Id.) Ultimately, however, the

Court finds the request so confusing and overly broad as to warrant summary


                                           9
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 10 of 35



denial. A careful reading of the request fails to reveal precisely what Mr. Voelker

seeks. The Court denies Mr. Voelker’s motion to compel a response to his

fourteenth request for production.

             B.    EPTS, TSS, and LINQS.

      Mr. Voelker’s quest for information regarding BNSF’s EPTS, TSS, and

LINQS invokes three separate discovery requests. (Doc. 57 at 11–15.) First, Mr.

Voelker’s second interrogatory states:

      Please identify the person(s)-including name(s), address(es), and
      current position(s) with BNSF-with the most knowledge of BNSF’s
      TSS System including how LINQ reports are made, who LINQ
      reports have been sent to in the past five years, whether or not LINQ
      reports have been sent by BNSF employees to persons outside of
      BNSF at any time in the last five years, and the capabilities of BNSF
      to audit management or employee dissemination of LINQ information
      and/or LINQ reports to persons inside or outside of BNSF.

(Doc. 57-2 at 3.) BNSF has responded by stating:

      BNSF objects to this interrogatory on the grounds that it is irrelevant
      and not proportional to the needs of the case. The issues identified by
      the Plaintiff upon which he wishes the designated individual to testify
      fall far outside anything relevant or proportional to Plaintiffs act of
      disseminating information taken from the TSS system to a third party
      without authorization, including how LINQ reports are made and to
      whom they have been provided in the past. BNSF also objects to this
      request on the grounds that it is overbroad and unduly burdensome, as
      it would require any individual identified by BNSF to inquire with
      every BNSF employee as to whom they have ever sent a LINQ report
      and whether any of those individuals were third party individuals or
      employees of BNSF. BNSF is not required under the rules of
      discovery to task any individual with obtaining this knowledge, to the
      extent it is even possible to obtain the same, for the sole purpose of
      responding to this request.
                                         10
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 11 of 35




(Id. at 3–4.) Second, Mr. Voelker’s fourth interrogatory states:

      Please identify by name, address, and position of employment the
      BNSF person(s) with most knowledge of the criteria for designating
      records, information, and/or documents including LINQ reports or
      information similar to that produced at YJB-VOELKER (WB) - 57-63
      as confidential from 2015 to present.

(Id. at 5.) BNSF’s response states:

      BNSF objects to this request on the grounds that it is overly broad and
      vague with regard to “information similar” to that which was
      produced by Plaintiff. In BNSF’s estimation, a LINQ report is unique
      and there is no other similar document in existence. BNSF may be in a
      better position to respond to this request if Plaintiff can clarify what
      he means by “similar.” BNSF further objects to this request on the
      grounds that it is not relevant or proportional to the needs the needs
      (sic) of the case. The relevant issue in this case is not whether the
      LINQ report is or has ever been designated as “confidential,” but
      whether Plaintiff wrongfully disseminated information from BNSF’s
      TSS system to a third party without authorization.

(Id. at 5–6.) Finally, Mr. Voelker’s thirteenth request for production states:

      Produce any documents maintained or available to BNSF through the
      Employee Performance Tracking System and/or any other database or
      repository maintained by BNSF designed to ensure that rules and
      discipline are consistent and uniform across BNSF as such documents
      relate to any rule that BNSF alleges was violated by Plaintiff in regard
      to the investigation and/or any discipline stemming therefrom.

(Id. at 27.) BNSF responded by stating:

      As this request relates to the specific allegations contained in
      Plaintiffs complaint, BNSF responds as follows: Other than reviewing
      the investigation transcript, exhibits and discipline history, Ms.
      Detlefson and Mr. Gabriel relied on their own experience and
      knowledge to interpret the applicable rules and to ensure uniformity
      with respect to the recommendation and decision to dismiss Plaintiff
                                          11
Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 12 of 35



in April 2017. See investigation transcripts at BNSF1012;
investigation exhibits at BNSF 1013; Plaintiffs employee transcript at
BNSF 1007; and PEPA Policy at BNSF 1036.

BNSF objects to this request to the extent it seeks information that is
not relevant or proportional to Plaintiffs claims. The ultimate question
with regard to this issue is whether similarly situated individuals
received similar discipline, not whether there exists some non-specific
documents designed to ensure consistency. BNSF further objects to
this request on the grounds that it seeks confidential and/or proprietary
information. BNSF also objects to this request on the grounds that it is
overly broad and unduly burdensome to the extent it seeks
information for an unspecified time period, and is not limited to
geographic location or rules applicable to Plaintiffs job as a
conductor/switchman.

BNSF further objects to this request on the grounds that it is overly
broad, unduly burdensome and not relevant to the claims or defenses
in this case as it is not limited to the locations, decision makers or
time periods pertinent to this case.

BNSF further objects to the extent these requests call for confidential
employee discipline information for persons not a party to this
litigation.

Finally, BNSF objects as this request seeks information protected by
the attorney client privilege and work product doctrine.
Finally, BNSF objects that this request is overly broad and unduly
burdensome to the extent that it seeks information from “any other
database or repository.” As an initial matter, EPTS was implemented
in mid-2011. As such, BNSF cannot produce information from EPTS
for dates prior to mid-2011. The burden of such a search of
predecessor databases or repositories would outweigh any likely
benefit given the scope of this request.

Upon request, Defendant is willing to meet and confer regarding its
response to this document demand.




                                   12
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 13 of 35



(Id. at 27–28.) The Court will grant Mr. Voelker’s request to compel responses to

these discovery requests.

      As a starting point, the Court notes that it has already concluded that Mr.

Voelker is entitled to “understand how BNSF compiles, stores, and produces

electronic information that is or may be discoverable in this case.” (Doc. 45 at 9–

10.) As such, Mr. Voelker’s second and fourth interrogatories are both relevant

and proportional to the needs of the case and it will grant his motion to compel

responses to these requests. BNSF’s objections are unpersuasive. Notably, with

respect to the second interrogatory, BNSF represents that it “can identify a witness

to discuss LINQ, how reports are made, and their general use.” (Doc. 62 at 8.) It

is ordered that BNSF must make this identification in addition to the

identification of any other individuals who possess the information

enumerated in Mr. Voelker’s second interrogatory. As to the fourth

interrogatory, it is ordered that BNSF must provide the requested

information, namely the identity of the person or persons who possesses the

most information regarding confidential classifications in the LINQ system.

      Mr. Voelker’s thirteenth request for production is difficult to track. The

Court construes this request as seeking documents contained in BNSF’s internal

systems that serve to ensure uniform application of the employment rules BNSF

maintains Mr. Voelker violated. Such a request is analogous to that propounded in


                                         13
        Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 14 of 35



Jones and for which the Court compelled a response. Jones, 2019 WL 6728429 at

*8. Seemingly recognizing this, BNSF maintains that it is has responded to this

request through a supplemental discovery response. (Docs. 62 at 11; 57-2 at 121–

22.) This supplemental response, however, appears geared towards “employees

disciplined for violating the same rules as Plaintiff from January 1, 2016, to present

on a systemwide basis.” This is not the information Mr. Voelker requests.

        As such, the Court will grant Mr. Voelker’s motion to compel a response to

his thirteenth request for production. It is ordered that BNSF shall produce any

and all documents contained within BNSF’s internal systems designed to

ensure uniform application of the rules BNSF maintains Mr. Voelker violated.

If BNSF does not possess any responsive documents, then it should respond as

such.

              C.    BNSF’s Management Compensation and Bonus Structure.

        Only a single discovery request is implicated by Mr. Voelker’s attempts to

gather information on BNSF’s management compensation and bonus structure.

(Doc. 57 at 20–23.) This request—Mr. Voelker’s thirty-first request for

production—states:

        Produce copies of all documents reflecting the Mid-Year and End-
        Year Performance and Development (PMP) Reviews and ratings for
        William Reed, James Pino, Dan Fransen, Rick Stauffer, Rico Mantini,
        Rance Randle, Benjamin Marx, Stephanie Detlefson, Brent Hills,
        and/or Jon Gabriel from the years of 2012-present.


                                         14
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 15 of 35



(Doc. 57-2 at 47.) BNSF’s response states:

      BNSF objects to this request as the PMP’s, goals and ratings of
      BNSF’s management employees are not relevant to any claim or
      defense in this case and this request is harassing. Moreover, this
      request violates employees’ right to privacy and is overly broad in
      time period. It also seeks information concerning individuals that
      played no role in the termination of Plaintiffs employment.

      BNSF asserts as privileged and confidential any PMP or other
      documentation responsive to this request that contains personal and
      confidential information of persons not a party to this matter.

(Id. at 47–48.) In resolving this discovery issue, the Court walks on well-trodden

ground. See Jones, 2019 WL 6728429 at *5–6.

      Here, as in Jones, the Court finds the information Mr. Voelker seeks both

relevant and proportional to the needs of the case. The confidentiality objections

raised by BNSF have previously been overruled by this Court as “simply . . . not the

sort of sensitive personal information giving rise to a valid objection to discovery.”

Id. at *6. But this does not mean the Court will compel a response to Mr. Voelker’s

request as currently written. Instead, the Court finds that some slight narrowing of

Mr. Voelker’s request is necessary.

      First, BNSF represents that Brent Hills and William Reed played absolutely

no role in the events giving rise to this case. (Doc. 62 at 13.) The Court will take

BNSF at its word and it need not produce the information sought with respect to

those two employees. Second, Mr. Voelker’s request is unduly broad with respect

to time. Recognizing this, Mr. Voelker has expressed a willingness to narrow his
                                         15
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 16 of 35



request to the period of 2014 to 2018. (Doc. 57 at 21.) Because the events giving

rise to this lawsuit allegedly arose in 2015 the Court finds 2014 to 2018 a sufficiently

narrow window.

      Accordingly, the Court will grant Mr. Voelker’s motion to compel a response

to his thirty-first request for production to the extent it seeks the specified PMP

reviews and ratings for James Pino, Dan Fransen, Rick Stauffer, Rico Mantini,

Rance Randle, Benjamin Marx, Stephanie Detlefson, and/or Jon Gabriel from the

years of 2014-2018. It is ordered that BNSF shall respond this production, as

modified by the Court, to the extent it has not already. (See Doc. 62 at 12–13.)

Additionally, such information may be produced subject to a protective order

as has previously been done in this case. (Id. at 12.)

             D.     BNSF’s PEPA Policy and PEPA Review Board.

      This category of discovery implicates three requests. First, Mr. Voelker’s

eighteenth request for production states:

      Please provide copies of all training materials, general and specific
      guidelines, PowerPoint presentations, slides, memos, documents,
      provided to William Reed, James Pino, Dan Fransen, Rick Stauffer,
      Rico Montini, Rance Randle, Benjamin Marx, Stephanie Detlefson,
      Brent Hills, Jon Gabriel, and/or other BNSF officers and managers
      regarding BNSF’s PEPA policy, BNSF discipline procedures, how to
      conduct a BNSF disciplinary investigation, how to interpret GCOR or
      BNSF rules, how to determine whether discipline should or should not
      be assessed for various rule violations and under what fact
      circumstances BNSF officers or managers may use their discretion in
      deciding whether or not to hold a disciplinary investigation of an
      individual and if discipline may be warranted whether or not
                                            16
      Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 17 of 35



      discretion may be exercised by BNSF officers or managers to reduce
      discipline or not discipline an employee at all.

(Doc. 57-2 at 34–35.) BNSF’s lengthy response states:

      BNSF believes the PEPA policy and pertinent collective bargaining
      agreements set forth how to determine whether discipline should or
      should not be assessed for various rule violations. See applicable
      PEPA policy produced at BNSF1036 and collective bargaining
      agreement previously produced at BNSF1016.

      To the extent this request seeks additional materials, BNSF responds
      as follows: Inasmuch as BNSF is a railroad operating over more than
      33,500 route miles in 28 states and three Canadian provinces and
      employs more than 42,000 people this request is overly broad in scope
      of Rule 26(b)(l) as it seeks training materials for all “BNSF officers
      and managers” and is not limited in time period. It is further overly
      broad, vague and does not comply with the “reasonable particularity”
      requirement of Rule 34(b)(l)(A), F.R.Civ.P., is not reasonably tailored
      to time period or content that is relevant to a claim or defense in this
      case, and is not proportional and is unreasonable considering the
      needs of this case and the importance in resolving the issues.
      BNSF also objects to this request for training materials to conduct
      investigations on the grounds it seeks confidential and proprietary
      information.

      BNSF objects to producing documents on “how to interpret GCOR or
      BNSF rules” as vague, lacks any proportionality to the facts of this
      case and is not limited to the rule that Plaintiff violated.

      BNSF objects to this request on the grounds that it seeks documents
      protected by the attorney-client privilege. Pursuant to Rule 26(b)(5),
      F.R.Civ.P., BNSF asserts as privileged and confidential all training
      materials prepared and presented by counsel and/or providing legal
      advice.

      BNSF further objects to this request on the grounds that it is overly
      broad with regard to scope. This (sic) focus of this case is on BNSF’s
      motivation for terminating Plaintiff, not on whether Plaintiff received
      administrative or contractual due process. Additionally, it is irrelevant
                                         17
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 18 of 35



      whether or not the management officials who investigated Plaintiff
      were properly trained in conducting an investigation. If Plaintiff is
      challenging the sufficiency of the investigation, that remedy is to file a
      claim under the RLA, not the FRSA.

      The burden of such a search for training records for the employees
      would outweigh any likely benefit as this would likely yield hundreds
      of irrelevant documents given the scope of this request. With regard to
      this case, BNSF objects to producing “all training materials, general
      and specific guidelines, PowerPoint presentations, slides, memos,
      documents” for an unspecified date range on the grounds that it is
      overly broad and not proportional to the needs of this case as required
      Rule 26(b), F.R.Civ.P. Additionally, as applied to the facts of this
      case, the request for training on how to conduct a BNSF disciplinary
      hearing and assessing discipline are irrelevant to Rick Stauffer,
      William Reed, Clark Simmons, James Pino, Ricco Montini, or Brian
      Sheffield, as they did not have any involvement in those matters. Dan
      Fransen, Rance Randle and Stephanie Detlefson were not involved
      with conducting the investigation. With regard to any training
      materials provided to Benjamin Marx on conducting investigations,
      BNSF objects as conducting officer training is irrelevant to the
      question of whether BNSF dismissed Plaintiff as a result of retaliation
      and not whether Plaintiff received administrative or contractual due
      process. Plaintiff does not allege improper training of investigation
      officers as an “adverse employment action.” Furthermore, any training
      information on conducting investigations is proprietary information
      and BNSF objects to producing the same.

(Id. at 35–37.) Second, Mr. Voelker’s twenty-fourth request for production states:

      Produce a copy of all BNSF policies, manuals, guidance, and/or
      procedures (and dates of changes or revision) related to discipline-
      including but not limited to the Policy for Employee Performance
      Accountability (“PEPA Policy”)-that may have applied to Plaintiff
      and the March 2017 investigation, as well as all revision history for
      such policies from 2009 to the present.

(Id. at 41.) BNSF responds by stating:



                                         18
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 19 of 35



      BNSF believes the following documents are responsive to this
      request: BNSF PEPA Policy produced herewith at Exhibit BNSF1036
      and the CBA previously produced at 1016. To the extent this request
      seeks “revision history from 2010 to present,” BNSF objects on the
      grounds that it seeks irrelevant PEPA policies that were not in effect
      or applicable to the events at issue in this case and is overly broad in
      time period by seeking documents for over nine years.

(Id.) Finally, Mr. Voelker’s eleventh interrogatory states:

      Identify every BNSF employee, official, and/or officer who
      participated in the PEPA Board review of the railroad’s termination of
      either Plaintiff or Zachary Wooten and give those individuals names,
      addresses, and positions at time of each PEPA Board meeting, what
      information they reviewed, what comments, if any, they made, and
      how they voted with regard to each case.

(Id. at 13–14.) BNSF’s response states:

      As this request relates to the allegations in Plaintiffs complaint, BNSF
      responds as follows: Stephanie Detlefson prepared the PEPA
      Summary produced herewith at BNSF1027. This matter was put on
      the PEPA Board’s docket several months after Plaintiffs dismissal.
      Ms. Detlefson was present at the meeting but does not recall anyone
      who was in attendance, nor the substance of any discussion or any
      questions that may have been asked with regard to Plaintiffs
      discipline.

      To the extent Plaintiff is seeking additional information, BNSF
      objects to this request as not proportional to the needs of this case.
      BNSF further objects to this request on the grounds that it is irrelevant
      to the claims and defenses in this case. The PEPA Board played no
      part in BNSF’s decision to terminate Plaintiff, and has never been
      involved in a decision to terminate a BNSF employee.

      To the extent that Plaintiff is seeking discovery from Wooten v. BNSF
      Ry. Co., BNSF objects as it is improper, irrelevant and not
      proportional to the claims and defenses in this matter. It is further
      harassing and improperly designed to increase the costs of this
      litigation.
                                          19
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 20 of 35




(Id. at 14.) The Court finds Mr. Voelker has received what he is entitled to with

respect to his eighteenth and twenty-fourth request for productions but will compel

a response to his eleventh interrogatory.

      The Court finds Mr. Voelker’s eighteenth request for production confusing

and overly broad. The Court interprets this request to, in essence, seek any

materials provided to BNSF employees regarding how to conduct an internal

disciplinary investigation. BNSF represents that it has produced all information

responsive to this request. (Docs. 62 at 14; 57-2 at 34–37.) Mr. Voelker does not

address this contention in his reply brief. (See generally Doc. 69.) As such, the

Court concludes that there is nothing further to compel. Mr. Voelker’s motion to

compel a response to his eighteenth request for production will be denied.

      The Court reaches the same conclusion with respect to Mr. Voelker’s

twenty-fourth request for production. Specifically, BNSF states that it has

produced all documents responsive to this request. (Doc. 62 at 15–16.) Mr.

Voelker again does not contest this assertion in his reply brief. (Doc. 69.) In short,

the Court finds there is nothing further to compel. Thus, Mr. Voelker’s motion to

compel a response to this twenty-fourth request for production will be denied.

      With respect to Mr. Voelker’s eleventh interrogatory, BNSF has again

appeared to provide all information responsive to this request. (Doc. 62 at 16.)

Accordingly, it is ordered that BNSF shall ensure it has provided Mr. Voelker
                                            20
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 21 of 35



with all information responsive to his eleventh interrogatory and supplement

its response as necessary.

             E.    Daniel Fransen.

      The discovery issues surrounding Daniel Fransen implicate a single

request—his forty-eighth request for production—which states:

      Produce any separation/severance agreements and/or covenants that
      BNSF entered into with Dan Fransen, or any other individual involved
      in the investigation and/or termination of Plaintiff, as well as any
      person identified in discovery in this litigation by either party.

(Doc. 57-2 at 62.) BNSF’s response states:

      BNSF objects to this request on the grounds that it seeks personal and
      confidential information about persons not a party to this action and is
      harassing. Additionally, Dan Fransen specifically invoked his right to
      privacy and is not a witness or decisionmaker in this case. This is
      irrelevant and improper discovery only sent to harass BNSF and Mr.
      Fransen. BNSF asserts as privileged and confidential any agreements
      or other documentation responsive to this request that contains
      personal and confidential information of persons not a party to this
      matter.

(Id.) The Court finds that this request seeks relevant information but is too broad

for the Court to grant Mr. Voelker’s motion to compel, as currently written.

      It appears that BNSF has produced all responsive information related to Mr.

Fransen and the Court finds that there is nothing further to compel in that respect.

(Doc. 62 at 17.) To the extent Mr. Voelker’s request seeks the production of

separation agreements entered into between BNSF and “any other individual

involved in the investigation and/or termination of Plaintiff, as well as any person
                                         21
          Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 22 of 35



identified in discovery in this litigation by either party,” it is overly broad. As

such, Mr. Voelker shall identify specific individuals for which he seeks such

information. BNSF shall then level objections and produce any responsive

documents. In short, the Court will grant Mr. Voelker’s motion to compel

responses to his forty-eighth request for production, but only to the extent he

provides BNSF with the names of specific individuals as he has done for Mr.

Fransen.

                F.     Miscellaneous Requests.

          The Court must address two final requests that do not neatly fit in the

foregoing categories. First, in Mr. Voelker’s twelfth request for production, he

states:

          Please provide copies of all BNSF’s rules interpretations, rules
          guidance, or other communication available to any officer,
          management official, or employee of BNSF interpreting, analyzing,
          discussing, or providing information on each and every rule that
          BNSF claims Plaintiff violated relating to this litigation.

(Doc. 57-2 at 25.) BNSF’s response states:

          See GCOR 1.6 Conduct; GCOR 1.13 Reporting and Complying with
          Instructions; and GCOR 1.27 Divulging Information and Corporate
          Policy and Rule on Confidential Information previously produced at
          BNSF1013.

          To the extent this request seeks additional materials of “any”
          employee and BNSF employs over 42,000 people, BNSF objects to
          this request on the grounds that this request is unintelligible, and to
          the extent it can be understood it is overly broad and unduly
          burdensome as it seeks documents for an unspecified time period,
                                             22
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 23 of 35



      from unnamed and unspecified “officer, management official, or
      employee,” and contains no appropriate temporal limitation to
      employees who played a role in the decision to investigate or dismiss
      Plaintiff. Furthermore, there is no evidence that any employee sought
      a rule interpretation, guidance or other communication of any rule that
      was violated by Complaint (sic). BNSF is not obligated to search for
      or produce any documents related to “all BNSF’s rules,
      interpretations, rules guidance, or other communication, as this
      request seeks “everything else’ production without any attempt to
      appropriately narrow these types of requests, preventing any type of
      meaningful response. BNSF further objects to this request on the
      grounds that it is vague with regard to the phrase “other
      communication.”

      BNSF also objects to this request on the grounds that it is irrelevant to
      any of the issues in this case and does not comply with the
      “reasonable particularity” requirement of Rule 34(b)(l)(A),
      F.R.Civ.P., is not reasonably tailored to time period or content that is
      relevant to a claim or defense in this case, is not proportional and is
      unreasonable considering the needs of this case and the importance in
      resolving the issues.

      Upon request, Defendant is willing to meet and confer regarding its
      response to this document demand in the event Plaintiff believes he
      can specifically identify any additional materials he is seeking.

(Id. at 25–26.) Additionally, Mr. Voelker’s fiftieth request for production states:

      Provide for inspection in native format a copy of all memoranda,
      documents, records, information, ESI, notes, photographs, and/or
      other information related to the claims or defenses of any party in this
      matter found in any of the following databases and/or non-custodial
      sources of ESI:

             a.    IBM File Network Space

             b.    Transportation Support System

             c.    Shared R Drive


                                         23
      Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 24 of 35



            d.     Safety Issue Resolution Process

            e.     Shared Drive containing Rule Books

            f.     Higher Ground

            g.     SAP

            h.     Express

            i.     Labor Relations Claims Management System

            j.     Best Way System Dashboard Terminal Reports

            k.     Data Warehouse Dashboard Data

(Id. at 64.) BNSF responded by stating:

      BNSF objects to this request as overly broad, unduly burdensome,
      irrelevant, and not proportional to the needs of the case as it demands
      the search of numerous ill-defined “databases,” without any regard to
      whether any discoverable information is reasonably likely to be found
      there, and without any consideration of the burden in doing so.

      BNSF objects to this request on the grounds that the term “other
      information related to the claims or defenses of any party in this
      matter” is vague and overly broad and not in compliance with the
      “reasonable particularity” requirement of Rule 34(b)(l)(A), F.R.Civ.P.
      It is further not reasonably tailored to time period or content that is
      relevant to a claim or defense in this case. This request would require
      BNSF to search for documents over an unspecified date range and
      encompasses databases that are irrelevant to the facts of this case. The
      burden of such a search would outweigh any likely benefit given the
      scope of this request. Finally, BNSF is not obligated to search for or
      produce any documents related to “all memoranda, documents, notes,
      photographs, and/or other information related to the claims or
      defenses of any party” as this request seeks “everything else”
      production and without any attempt to appropriately narrow these
      types of requests, prevents any type of meaningful response. It also
      seeks impermissible discovery on discovery.
                                          24
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 25 of 35




      BNSF has performed a reasonable search of sources that are likely to
      contain discoverable information, and has produced responsive, non-
      privileged, nonobjectionable documents. BNSF is best situated to
      evaluate procedures, methodologies and technologies appropriate for
      reserving and producing their own electronically stored information.

(Id. at 64–66.) The Court finds that, although relevant, there is nothing further to

compel with respect to the twelfth request for production. Additionally, the Court

will compel a response to the fiftieth request for production subject to alignment

with the search terms attached to an identical request in Jones.

      Request for production twelve is relevant and proportional to the needs of

the case. This Court previously held as much in Jones, where it stated “[h]ow

BNSF decisionmakers interpreted the rules is relevant to whether Jones would

have been disciplined and/or terminated had he not engaged in protected activity . .

. [a]nd official guidance on rules interpretation is probative of the decisionmaker’s

interpretation.” 2019 WL 6728429 at *8. But, this does not mean the Court can

compel BNSF to produce what does not exist. BNSF produced responsive

documents in its original request and later supplemented its response to indicate

that additional efforts to uncover additional responsive documents proved

unfruitful. (Doc. 57-2 at 25, 109–10.) The Court finds that BNSF has fully

complied with the request and there is nothing further to compel. As such, the

Court denied Mr. Voelker’s motion to compel a response to his twelfth

request for production.
                                         25
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 26 of 35



      Mr. Voelker’s fiftieth request for production is nearly identical to that at

issue in Jones. Critical to resolution of that specific discovery dispute, however,

was the identification of search terms to be applied to the identified databases.

Jones, 2019 WL 6728429 at *10. There, the Court found that BNSF “must search

the identified databases for ten search terms of Jones’s choosing.” Id. Because

Mr. Voelker has not provided any search terms to be applied to the databases

identified in the request at issue, the Court will do what it did in Jones, and order

BNSF to search them for ten search terms of his choosing. Thus, the Court

grants Mr. Voelker’s request to compel a response to his fiftieth request for

production subject to the identification of ten search terms of his choosing.

             G.     Designation of Proper Deponents.

      The final issue stemming from Mr. Voelker’s first motion to compel

involves BNSF’s refusal to designate Rule 30(b)(6) deponents on various topics.

(See generally Doc. 57 at 35–39.) These topics include: (1) basic ESI; (2) ten

custodial data sources likely to have discoverable information; (3) non-custodial

data sources likely to have discoverable information; (4) BNSF’s organizational

policies and procedures governing ESI; and (5) BNSF’s ESI data repositories

containing communications related to Voelker’s termination. (Id.) Ultimately, the

Court finds that Mr. Voelker is entitled to a deponent designation on all of the

foregoing topics and will grant his motion to compel on this issue.


                                          26
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 27 of 35



      Rule 30 permits a litigant to serve a notice of deposition on a corporation if

they “describe with reasonable particularity the matters for examination.” Fed. R.

Civ. P. 30(b)(6). Once this occurs, the corporation “must then designate one or

more officers, directors, or managing agents, or designate other persons who

consent to testify on its behalf.” Id. BNSF has failed to comply with the

requirements of Rule 30.

      Topic one seeks:

      a proper deponent who is capable of testifying regarding how BNSF
      compiles, stores, and produces electronic information that is or may
      be discoverable in this case, including BNSF hardware, software and
      reporting capabilities, methods, processes and protocols for searching,
      identifying, recovering, reporting and production of ESI that could be
      relevant to claims or defenses in this litigation, and the relative costs
      of doing so.

(Doc. 57-3 at 2.) Topic one invokes issues relevant to this case and, as noted

above, the Court has previously held Mr. Voelker is entitled to “understand how

BNSF compiles, stores, and produces electronic information that is or may be

discoverable in this case.” (Doc. 45 at 9–10.) BNSF has apparently “agreed to this

request in part” but nonetheless failed to make the required designation. (Doc. 57

at 31.) BNSF maintains that the request is “well beyond what is relevant,

reasonable or proportional to this case.” (Doc. 62 at 18.) The Court disagrees.

      As such, the Court will grant Mr. Voelker’s motion to compel the

designation of a deponent by BNSF in response to topic one. It is ordered that


                                         27
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 28 of 35



BNSF must designate a person or persons that can testify regarding the

compilation, storage, and production of electronic information discoverable in

this case.

      Topics two and three can be addressed together. Topic two seeks:

      a proper deponent who is capable of testifying regarding the ten
      custodial data sources must likely to have discoverable information,
      including the custodian who has such data sources in their possession,
      custody, or control, from the most likely to the least likely, including
      their title, name, role in the instant dispute, and the subject matters of
      the information.

(Doc. 57-3 at 2.) Topic three seeks:

      a proper deponent who is capable of providing a list of non-custodial
      data sources that are most likely to contain non-duplicative
      discoverable information related to the parties’ claims and defenses in
      this litigation for preservation and production, from the most likely to
      the lease likely.

(Id. at 3.) The Court will grant Mr. Voelker’s motion to compel the designation of

a deponent or deponents on both issues, consistent with this Court’s prior orders in

Brewer.

      In Brewer, the Court ordered BNSF to disclose “[t]he 10 custodians most

likely to have discoverable information in their possession, custody or control,

from the most likely to the least likely” and “[a] list of non-custodial data sources

that are most likely to contain non-duplicative discoverable information for

preservation and production consideration, from most likely to the least likely.”

Brewer v. BNSF Ry. Co., 2 (D. Mont. February 10, 2015) (CV 14-65-BMM-JTJ).
                                          28
         Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 29 of 35



      The Court finds that the second and third topics are relevant and

proportional to the needs of the case. The existence (or non-existence) of relevant

documents within electronic storage systems pervade the discovery issues brought

before the Court in cases such as this, including both Jones and Brewer. Indeed, as

noted above, in Brewer, the Court required initial disclosures of the information for

which Mr. Voelker now seeks deponent designations. In response to these

requests, BNSF has stated that “BNSF cannot guess what information” Mr.

Voelker seeks. (Doc. 62 at 19.) But the Court finds that BNSF need not guess

what information Mr. Voelker seeks, it only needs to read the two requests outlined

above.

      It is ordered that BNSF shall designate a proper deponent or deponents

who can testify regarding “the ten custodial data sources most likely to have

discoverable information” in this case and “who is capable of providing a list

of non-custodial data sources that are most likely to contain non-duplicative

discoverable information.”

      Topic four seeks:

      a proper deponent who is capable of testifying regarding BNSF’s
      organizational policies and procedures that govern ESI including data
      identification, storage, search parameters and terms, and policies and
      procedures related to, data retention policies, archiving, and recovery
      of deleted data or ESI




                                         29
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 30 of 35



(Doc. 57-3 at 3.) BNSF, citing to Brewer, characterizes this request as

impermissible meta-discovery. (Doc. 62 at 20.) But this is not the case.

      Unlike the request at issue in Brewer, which directly sought discovery on

what BNSF had done to “preserve, search for, and produce relevant ESI” in that

specific case, the request at issue here seeks a proper deponent that is capable of

generally discussing BNSF’s handling of ESI. 2018 WL 1756432, *9–12 (D.

Mont. Jan. 11, 2018). Mr. Voelker does not seek a deponent on how BNSF has

applied its organizational policies governing ESI in this specific litigation. As

such, his request does not seek to conduct meta-discovery.

      Therefore, the Court will grant Mr. Voelker’s motion to compel the

designation of a deponent on this issue. It is ordered that BNSF shall designate

a proper deponent or deponents who can testify regarding the information

identified in the fourth topic.

      Finally, topic six seeks:

      a proper deponent who is capable of testifying regarding BNSF’s ESI
      repositories, files, and or databases that contain or once contained
      communication(s) between or among BNSF management regarding
      Voelker, potential disciplinary investigation of Voelker and reasons
      supporting or opposing such disciplinary investigation, Labor
      Relations involvement in such decisions, operating departments
      involvement in such decisions, including whether any such ESI,
      including text messages, emails, voicemail, memoranda, or other
      communications may have been deleted, modified, or altered and
      methods, programs or software that could search for or recover such
      ESI data/communications.


                                         30
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 31 of 35



(Doc. 57-3 at 4.) BNSF again argues that this request impermissibly seeks meta-

discovery. (Doc. 62 at 21.) BNSF also contends that the request “is nearly

impossible to follow.” (Id.)

      Importantly, as previously noted, this Court has already concluded that Mr.

Voelker is entitled to “understand how BNSF compiles, stores, and produces

electronic information that is or may be discoverable in this case.” (Doc. 45 at 9–

10.) This request seeks to do just that. Specifically, the Court reads Mr. Voelker’s

request as seeking the designation of a proper deponent or deponents who can

testify regarding the internal BNSF systems that may contain information

regarding Mr. Voelker’s termination.

      The Court agrees that the latter portion of the request certainly tows the line

between permissible discovery and the more disfavored meta-discovery. However,

the designation of a deponent who can testify regarding whether data in the

systems at issue has been “deleted, modified, or altered” and correspondingly

whether such data can be restored to its original condition is sufficiently related to

the rest of the request to justify compulsion. Indeed, given that an FRSA claim can

be proven through circumstantial evidence, such an inquiry may very well reveal

crucial evidence. Additionally, because BNSF will have to produce a deponent for

the rest of the request, additional designations related to the deletion, modification,

or alteration of information in such systems is unlikely to impose an undue burden


                                          31
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 32 of 35



or increase the expense associated with the discovery process. As such, the Court

will grant Mr. Voelker’s motion to compel a response to his sixth topic. It is

ordered that BNSF shall designate a proper deponent or deponents capable of

testifying as to the information enumerated in the sixth topic.

             H.    Requested Relief on First Motion to Compel (Doc. 56).

      Besides compulsion of responses to the requests identified in his first motion

to compel (Doc. 56), Mr. Voelker requests a variety of other relief including: (1) an

award of attorneys’ fees and costs; (2) the appointment of a special master at

BNSF’s expense; (3) an order directing counsel to prepare a joint statement and

discovery plan on remaining ESI issues and depositions; and (4) an order

continuing trial and discovery deadlines to accommodate additional depositions.

(Doc. 57 at 39–42.) The Court finds that the requested relief is either improper or

has already been addressed.

      First, the Court finds an award of attorneys’ fees and costs improper. Under

Rule 37, if upon a motion to compel, the Court finds for the moving party it “must,

after giving an opportunity to be heard, require the party or deponent whose

conduct necessitated the motion, the party or attorney advising that conduct, or

both to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees.” Fed. R. Civ. P. 37 (a)(5)(A). Such an award need not

be ordered if “the opposing party’s nondisclosure, response, or objection was


                                         32
       Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 33 of 35



substantially justified [or] other circumstances make an award of expenses unjust.”

Fed. R. Civ. P. 37(a)(5)(A)(ii)–(iii).

      Here, the Court finds an award of attorneys’ fees and costs to be unjust. As

outlined above, the Court did not grant Mr. Voelker’s motion in full. Instead, the

Court concluded that in some instances Mr. Voelker was entitled to an additional

response and in other instances BNSF had fully complied with its discovery

obligations. Accordingly, the Court finds it would be unjust to issue an award of

attorneys’ fees or costs. Additionally, as noted above, BNSF’s refusal to respond

to certain requests was substantially justified. Finally, as stated in previous orders,

the Court trusts that counsel will continue to “discern a pattern and consistency in

how judges in this district view” the discovery issues raised in Brewer, Wooten,

Jones, and now this case. Jones, 2019 WL 6728429 at * 11.

      Second, the Court finds the appointment of a special master unnecessary.

While the Federal Rules of Civil Procedure have liberalized the use of special

masters, such use “is expensive and frequently leads to delay.” 9C, Arthur R.

Miller, Federal Practice and Procedure § 2601, 528–29 (3d ed. 2005). As such,

referral to a special master remains appropriate only in the rarest of cases. Id. The

Court finds this is not the special case in which the utilization of a special master is

warranted.




                                          33
          Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 34 of 35



          Third, the Court concludes that the preparation of a joint statement and

discovery plan is not appropriate at this time. The Court trusts that counsel will

continue to work together to resolve discovery issues, utilizing motions practice

only as a last resort when all other efforts to reach an agreement on the issue have

failed.

          Finally, the Court has already addressed the postponement of deadlines in

this case. The parties have both filed motions with the Court expressing concern

regarding the impending deadlines in this case. (Docs. 73–74.) In response, the

Court vacated the motions deadline and held a status conference. (Docs. 75; 89.)

At the status conference, the Court advised the parties that following the

adjudication of all outstanding discovery motions (Docs. 56; 58; 81; 83; 85; 87) a

new motions deadline would be set. Additionally, the Court stated that it did not

intend to vacate the trial setting and that the parties are free to extend the discovery

deadline on their own. (See Doc. 20 at 2–3.)

          II.   Mr. Voelker’s Second Motion to Compel (Doc. 58).

          In his second motion to compel, Mr. Voelker seeks the production of various

emails produced by BNSF in redacted form. (See generally Doc. 59.) BNSF

maintains that such redacted emails are protected by the attorney-client privilege

and/or the work product doctrine. (See generally Doc. 63.) Mr. Voelker requests

that the Court compel production of the emails or alternatively conduct an in


                                            34
         Case 9:18-cv-00172-DLC Document 92 Filed 10/20/20 Page 35 of 35



camera review. (Doc. 59 at 2.) BNSF does not object to an in camera review.

(Doc. 63 at 1–2.)

      Accordingly, the Court will conduct an in camera review of the redacted

emails produced by BNSF in this case. (Doc. 59-4.) BNSF shall produce

unredacted copies of the emails on or before October 30, 2020, by filing them

under seal pursuant to Local Rule 5.2. Leave of the Court to file under seal is not

required. The Court reserves ruling on Mr. Voelker’s second motion to compel

(Doc. 58) until after it has reviewed unredacted copies of the emails.

      Accordingly, IT IS ORDERED that Mr. Voelker’s first motion to compel

(Doc. 56) is GRANTED in part and DENIED in part, as set forth previously in this

Order.

      IT IS FURTHER ORDERED that, with respect to Mr. Voelker’s second

motion to compel (Doc. 58), BNSF shall produce unredacted copies of the emails

produced by it in this case (Doc. 59-4) for in camera review on or before October

30, 2020.

      DATED this 20th day of October, 2020.




                                         35
